Babclay, J.
— This action was brought to recover of defendant damages for taking possession of, and appropriating to public use, a lot of land in the City of Kansas, which lot formed a part of Seventh street at the time this case was begun, and was alleged to belong to plaintiff.
The city presented four defenses: first, a general denial; second, certain facts connected with a proceeding brought.in 1871 to condemn this property (which facts will appear further on); third, that the city had acquired plaintiff’s title by judgment in a condemnation action begun in 1879 (stating the particulars thereof), under which it had taken possession of the land; and, fourth, the statute of limitations.
Plaintiff’s reply admitted certain facts which will be mentioned later, and denied the other matters alleged in the answer.
*319The cause was tried by the court. The greater part of the evidence is documentary, and .the decisive facts mutually conceded.
The plaintiff, Mr. Burke, acquired the land in 1869. The defendant’s claim of ownership is based entirely on proceedings taken with the view to subject it to public use by the exercise of the power of eminent domain.
There were two distinct proceedings prosecuted ' for that purpose; the first in 1871; the second beginning in 1879. The plaintiff was a party to both proceedings, and both were pursuant to city ordinances for the opening of Seventh street between Delaware and Wyandotte streets. In the case in 1871 the city sought to condemn seven lots, including that of Mr. Burke now in controversy. The mayor’s jury awarded to him $750 damages for the lot, and assessed “benefits” to the amount of $650 against another neighboring lot of his, which was not taken, but lay within the “benefit district.” Mr. Burke was, at the time, a member of the city council, and, after the verdict, introduced a resolution confirming it, and an ordinance providing for the payment to the proper parties of the sums assessed against the city, including an item of $100 (the difference in his favor between the damages and the “benefits”) to himself.
After the passage of the ordinance (as the reply admits), Mr. Burke received from the city $100, balance of damages above indicated, and he has kept it ever since.
But the courts afterwards held the assessments of “benefits” made in that proceeding void, in various actions brought by property owners for that purpose; in consequence of which rulings the city comptroller abated and canceled all the assessments for benefits. In 1879 the second ordinance for opening the street was *320passed, in the usual form, but defining a smaller benefit district than before. It declared that “Seventh street be opened and extended from the west line of Delaware street to the east line of Wyandotte street, the boundary lines whereof shall be described as follows : ” (Then came a particular description of the land proposed to be taken, including that now in suit); “and all private property within such boundaries is hereby taken and condemned for public use as such street, and just compensation therefor shall be assessed, collected, and paid according to law.” The ordinance then proceeded to establish the precise limits of the “benefit” district, and made a small appropriation to pay the costs and expenses of the necessary court proceedings. Those proceedings were shortly commenced. Mr. Burke was formally notified that his property would be taken for the purposes specified in the ordinance, etc., and he appeared before the mayor. A jury was empaneled and a trial had, which in due course resulted in a verdict assessing damages for, and levying benefits in various sums against, the property affected. As to Mr. Burke, no damages were awarded; but $100 benefits were charged against his neighboring lot 17. He then took an appeal to the circuit court, where the cause was tried anew. He was represented by counsel, and the issue was distinctly made and tried, whether or not he was entitled to any damages or was estopped from claiming full title because of the facts already mentioned in connection with the first condemnation case. The exact form in which this issue was presented may be seen from the recital of the instructions to the jury by the court in that cause, appearing in the statement accompanying this opinion.
By the verdict of the jury damages were awarded to certain land owners, named, and benefits levied against the lots of certain others. Mr. Burke’s lot 17 *321was mentioned, but assessed “nothing” for benefits; and as to the property now in controversy this finding appears: “We, the jury, find that Thomas Burke was awarded damages for the north twenty-eight feet of lot 13, in block 1, Lott Coffman’s addition to the City of Kansas, by a former condemnation proceeding in the year 1871, and that he accepted the difference between his benefits and damages so assessed .therefor.”
No damages were assessed in his favor. Then followed a judgment of the court confirming the finding of the jury and adjudging that the City of Kansas “have and hold the property sought to be taken, to-wit,” (describing it, and including, by a particular description, the lot in question) “for the purposes specified in said ordinance,” etc. (The precise language of the judgment is given in the statement preliminary to this opinion.)
The common cpuncil confirmed the proceedings, and, after the judgment became a finality, the city, in 1883, took possession of the lot in dispute, and has used it as a street since then.
On the trial of the case at bar the circuit court, over defendant’s exception, declared the law to be that “the condemnation proceedings shown in evidence were not sufficient in law to divest plaintiff’s title,” and accordingly rendered judgment for plaintiff for the value of the property, $28,000. From that decision defendant appealed, after the usual motions and exceptions to secure a review.
In our opinion the result of the appeal turns, on the effect to be ascribed to the second proceeding to open Seventh street. The plaintiff- claims that the judgment therein is a nullity and did not divest any interest he then had in the lot.
Under the city charter (Sess. Laws, 1875, p. 244, sec. 1, and p. 347, sec. 6,) the mayor and, on appeal, *322the circuit court are invested with power to hear and determine proceedings for taking private property for public use as a street. That power is a judicial power (Railroad v. Lackland (1857), 25 Mo. 515); and when rightly called into play must be regarded within the sphere of its legitimate operation, as possessing sufficient force to reach the objects it is designed by the constitution and laws to accomplish.
The authority to pass judgment in a certain class of cases, involving the exercise of judicial power, carries with it that conclusive sanction which is necessary to make such judgments effective.
In the case before us the mayor and circuit court had jurisdiction, in the first instance, of the subject matter — that is, of this general class of actions to acquire land for public use as a street. Rosenheim v. Hartsock (1886), 90 Mo. 365; Hope v. Blair (1891), 105 Mo. 93.
They also had jurisdiction of Mr. Burke, personally, who appeared, appealed and took an active part, otherwise, in the litigation. The purpose of the proceeding was to divest the private ownership, whatever its nature, of the strip of land (especially described) between Delaware and Wyandotte streets, by transferring the strip to the City of Kansas as part of Seventh street. All owners or “claimants” of land, or “of any interest or estate therein, affected by the action, were properly brought in. (Sess. Acts, 1875, p. 244, sec. 2.) Mr. Burke being in possession, making some claim, might be summoned as. a party in order that his interest, whatever it was, could be acquired. The course of the trial in the circuit court indicates that the real issue submitted between Mr. Burke and the city was, whether or not his acceptance and retention of the balance of the damages awarded him in the first condemnation proceeding, did not estop him from claiming compensation as owner of the land in the second case.
*323'The jury found in the affirmative but the obvious purport of that finding is that he was entitled to no damages for such interest as he claimed. The final judgment of the court expressly adjudged to the city of Kansas the title to this identical lot now in controversy as part of the street defined by the ordinance on which the action was based; it also adjudged damages and benefits in accordance with the verdict. No benefits were levied -against Mr. Burke’s adjacent lot 17 because of the finding as to the result of the former case. That finding may be an entirely incorrect deduction from the law • and facts on which it was predicated, but the power of the jury and court to render it is not affected by that 'Consideration. Holt Co. v. Cannon (1893), 114 Mo. 514; 21 S. W. Rep. 851. The substance of the judgment was that the City of Kansas obtained the title to "the land, embraced within the street limits, and that Mr. Burke should receive no damages. It is evident that he so understood it then. He moved for a new trial of the action; and, upon denial of his motion, • saved exceptions and preserved them by a proper bill. But then he desisted "fiom further, opposition and the /judgment became final. It was enforced by the city in taking possession of the property in July, 1883. This -action, begun in 1887, is simply a collateral attack on .that judgment.
The principle is invoked by plaintiff that the title •cannot be tried in condemnation cases. Whatever of value there may sometimes be in that' proposition, it is ■undoubtedly true that the chief legal purpose of such proceedings is to transfer title to the public trustee from rthe private owner, whatever his interest, and to ascertain the compensation payable for such transfer. Here ■the court adjudged the title to the street to the City of Kansas and did not adjudge any damages to Mr. Burke for his interest in the land so taken. That judgment *324' may be entirely erroneous; it may be irregular in form but its substance and meaning are plain, and we must give them effect. (Revised Statutes, 1889, sec. 2117). The judgment was one which the court pronouncing it had jurisdiction to render, and it is conclusive on the present plaintiff. ( Union Depot Co. v. Frederick (1893), 117 Mo. 138; 21 S. W. Rep. 1118;) Oberfelder v. Railroad (1893, N. Y.), 33 N. W. Rep. 937.
The learned circuit judge erred in the ruling that the condemnation proceedings did not divest the title-of Mr. Burke.
Upon the facts admitted by both parties, plaintiff has no cause of action. The judgment is reversed.
Black, C. J., Bbace and Maceablane, JJ.,“concur.